Citation Nr: 1016391	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right inguinal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had recognized active service 
from May 1945 to September 1945, and from February 1946 to 
February 1949.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Manila, Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was before the Board in 
August 2009, at which time it was remanded for further 
development/notice.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  An unappealed April 1994 rating decision denied service 
connection for right inguinal hernia essentially on the basis 
that such disability was not shown to be related to the 
Veteran's service.  

2.  Evidence received since the April 1994 rating decision 
does not show or suggest that the Veteran's right inguinal 
hernia might be related to his service; does not relate to 
the unestablished facts necessary to substantiate the claim 
of service connection for right inguinal hernia; and does not 
raise a reasonable probability of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for right inguinal hernia may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
An October 2004 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with the Board's August 2009 remand, a November 
2009 letter provided the Veteran the specific notice required 
in claims to reopen, as outlined in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  It instructed the Veteran that new and 
material evidence was required to reopen his claim of service 
connection for right inguinal hernia, explained what new and 
material evidence meant, outlined what evidence was needed to 
substantiate the underlying claim, and advised him that for 
evidence to be considered new and material, it would have to 
show that his right inguinal hernia was incurred in or 
aggravated by military service.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
December 2006 letter informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record; the claim was readjudicated 
after further notice was provided/additional evidence and 
argument was received.  See February 2010 supplemental 
statement of the case (SSOC).  It is not alleged that notice 
was less than adequate.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent postservice treatment 
records are associated with his claims file.  The Veteran was 
not afforded a nexus examination with respect to his claim.  
However, a VA examination in this matter is not necessary, as 
the duty to assist by arranging for an examination/medical 
opinion does not attach to a claim that was previously 
finally denied unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  He has not identified any pertinent 
evidence that remains outstanding.  

B.	Legal Criteria, Factual Background, and Analysis

An April 1994 rating decision denied the Veteran's claim of 
service connection for right inguinal hernia, based on a 
finding that his STRs were silent for complaints, findings, 
diagnoses, or treatment for a right inguinal hernia (i.e., 
essentially that any current such disability would be 
unrelated to service).  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  His claim 
to reopen was received in October 2004.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined in 38 C.F.R. 
§ 3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence of record in April 1994 included the Veteran's 
STRs and postservice VA and private treatment records.  His 
STRs are silent for complaints, findings, or diagnosis 
pertaining to a hernia.  Postservice medical evidence 
included a March 1986 VA treatment record noting a 
musculoligamentous strain.  A July 1986 VA treatment record 
noted that the Veteran's past medical history included status 
post right inguinal hernia repair.  A February 1991 private 
treatment record from St. Luke's Hospital indicated the 
Veteran underwent recurrent right inguinal hernia repair 
surgery after noting right inguinal pain while doing heavy 
lifting at work in November 1990.  In an undated 
communication from the Veteran, he informed that in February 
1969 he underwent a hernia operation in Manila.  

Evidence received since April 1994 includes: A November 1990 
VA treatment record showing the Veteran had a diagnosis of 
right groin muscle strain from lifting a large box; a June 
2006 letter from Dr. E. G. L. indicating he was the Veteran's 
physician and that the Veteran suffers from multiple medical 
problems (inguinal hernia was not listed); a September 2006 
letter from Dr. E. G. L. stating that the Veteran has been 
treated for a hernia; and August 2009 correspondence from the 
Veteran alleging he was treated for a hernia in 1984.  

As the claim was previously denied because there was no 
evidence that the Veteran's right inguinal hernia was related 
to his service, for evidence received to be new and material, 
it must relate to this unestablished fact.  While the 
additional evidence received since the April 1994 rating 
decision is new because it was not previously of record and 
considered, it is not material to the claim.  No additional 
evidence received shows or suggests that the Veteran's right 
inguinal hernia is (or might be) related to his service.  

In light of the foregoing, the Board finds that the 
additional evidence received since the April 1994 rating 
decision does not pertain to the unestablished fact necessary 
to substantiate the claim of service connection for right 
inguinal hernia, does not raise a reasonable probability of 
substantiating the claim, and is not material.  Accordingly, 
the claim may not be reopened.  








ORDER

The appeal to reopen a claim of service connection for right 
inguinal hernia is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


